DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 8-18 have been considered but are moot because the rejection has been updated to include new ground of rejection as can be found below.  Further, arguments with respect to claims 19 and 20 did not sufficiently point out the deficiencies of the prior art and the rejections are being maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the isolation pillar being excluded formed on the first part of the pixel defining layer” at lines 11-12.  This limitation appears to contradict itself since it is unclear how an element can be excluded and formed at the same time.  For examination purposes, this limitation will be interpreted as the isolation pillar being excluded from being formed on the first part of the pixel defining layer.
Claim 21 recites the limitation of the second display region comprising “a plurality of isolation pillars” and “a vacant region corresponding to a region forming the isolation pillar and without the isolation pillar formed therein” at lines 4-10.  It is unclear whether there the claim requires any isolation pillars or not since the claim requires isolation pillars, and then provides that there are vacant regions without the isolation pillar formed therein, where each vacant region corresponds to regions which form the isolation pillar.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11, 12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US PGPub 2017/0207288; hereinafter “Kang”).
Re claim 1: Kang teaches (e.g. fig. 12-14 and labeled fig. 14 below) a display screen having a first display region (region II as shown in fig. 14; hereinafter “1DR”) and a second display region (regions III and IV as shown in fig. 14; hereinafter “2DR”), comprising: an anode layer (290); a pixel defining layer (bottom half of 310; hereinafter “PDL”) disposed on the anode layer (290); a plurality of isolation pillars (top half of 310; hereinafter “IP”) disposed on the pixel defining layer (PDL); and a driving layer group (TFT 250 and ILD layers 150, 190, 195 and substrate 110; hereinafter “DLG”); wherein the pixel defining layer (PDL) and the isolation pillars (IP) form a sub-pixel isolation structure (PDL and IP defines pixel elements; hereinafter “SIS”), and the isolation pillars (IP), the pixel defining layer (PDL), the driving layer group (DLG), and the anode layer (290) are disposed in the first display region (1DR) and the second display region (2DR); the second display region (2DR) has a vacant region (region of IP which is removed; hereinafter “VR”) corresponding to a region forming the isolation pillar (IP), the vacant region (VR) aligning with a first part (region of PDL labeled “1P”) of the pixel defining layer (PDL) vertically and the isolation pillar (IP) being excluded (VR is portion of IP that is removed and excluded) formed on the first part (1P) of the pixel defining layer (PDL), and the pixel defining layer (PDL) is provided with an opening (region of PDL under VR which is removed labeled with a dashed line and labeled with “O”) under the vacant region (VR).

    PNG
    media_image1.png
    580
    979
    media_image1.png
    Greyscale

Re claim 2: Kang teaches the display screen, wherein the opening (O) is positioned in the first part (1P) of the pixel defining layer (PDL), a plurality of surface plasmon resonance structures (wiring 203 with a number of slits which improve diffraction phenomenon to improve visibility by reducing diffraction; e.g. paragraph 88) are disposed in the driving layer group (DLG) corresponding to a region of the opening (O), and the surface plasmon resonance structures (203) comprise a plurality of metal prisms (wiring extension 203 provided with plural slits; hereinafter “P”) spaced apart from each other (slits space portions of 203 apart at openings 55).
Re claim 8: Kang teaches the display screen of claim 2, wherein the metal prisms (P) are close to each other (sections of 203 are close to each other).
Re claim 11: Kang teaches the display screen of claim 8, wherein a gap between adjacent metal prisms (P) is 20 nm to 50 nm (since portions of 203 are made up of grids in triangular, diamond, polygonal openings, there is a part of the opening 55 which has a spacing of 20-50nm; e.g. paragraph 116).
Re claim 12: Kang teaches the display screen of claim 2, wherein the metal prisms (P) have a thickness of 20 nm to 150 nm (W3 is less than 2 microns, therefore there exists a thickness within P which is between 20-150nm; e.g. paragraph 88).
Re claim 16: Kang teaches the display screen of claim 1, wherein the display screen is an OLED display screen (OLED display device 100; e.g. paragraph 87); the OLED display screen comprises an OLED device (electrode 340, light emitting layer 330, electrode 290; e.g. paragraph 126), and the OLED device comprises a cathode layer (340), a sub-pixel light emitting structure (330), the anode a layer (290), the pixel PDL), and the isolation pillars (IP); the anode layer (290) and the cathode layer (340) are disposed oppositely, the sub-pixel light emitting structure (330), the pixel defining layer (PDL), and the isolation pillars (IP) are disposed between the anode layer (290) and the cathode layer (340); the pixel defining layer (PDL) is disposed on the anode layer (290), and the isolation pillars (IP) are disposed on the pixel defining layer (PDL).
Re claim 17: Kang teaches the display screen of claim 1, wherein the driving layer group (DLG) comprises a base layer (110), a buffer layer (buffer layer which is not shown; e.g. paragraph 59; hereinafter “BL”) located on the base layer (110), a semiconductor silicon layer (130) formed on the buffer layer (BL), a gate insulating layer (150) covering on the semiconductor silicon layer (130), a first metal layer (170) formed on the gate insulating layer(150), a dielectric layer (190) covering the first metal layer (170), a second metal layer (208) formed on the dielectric layer (190), two interlayer insulating layers (195, 270) covering on the second metal layer (208), and a third metal layer (via of 290; hereinafter “3ML”) formed on the interlayer insulating layers (195, 270).
Re claim 18: Kang teaches the display screen of claim 17, wherein the plasmon resonance structures (203) provided in the driving layer group (DLG) are provided in the second metal layer (208).

Claim(s) 1, 2, 8-10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PGPub 2017/0133444; hereinafter “Lee”).
Re claim 1: Lee teaches (e.g. figs. 1, 17, 18) a display screen having a first display region (region of light emitting area of region 10 as shown in fig. 17; hereinafter “1DR”) and a second display 20 and portion of region 10 with element 310 as shown in fig. 17; hereinafter “2DR”), comprising: an anode layer (380); a pixel defining layer (bottom half of 310; hereinafter “PDL”) disposed on the anode layer (380); a plurality of isolation pillars (top half of 310; hereinafter “IP”) disposed on the pixel defining layer (PDL); and a driving layer group (TFT 250 and ILD layers 150, 190 and substrate 110; hereinafter “DLG”); wherein the pixel defining layer (PDL) and the isolation pillars (IP) form a sub-pixel isolation structure (PDL and IP defines pixel elements; hereinafter “SIS”), and the isolation pillars (IP), the pixel defining layer (PDL), the driving layer group (DLG), and the anode layer (380) are disposed in the first display region (1DR) and the second display region (2DR); the second display region (2DR) has a vacant region (region of IP which is removed; hereinafter “VR”) corresponding to a region forming the isolation pillar (IP), the vacant region (VR) aligning with a first part (region of PDL labeled “1P”) of the pixel defining layer (PDL) vertically and the isolation pillar (IP) being excluded (VR is portion of IP that is removed and excluded) formed on the first part (1P) of the pixel defining layer (PDL), and the pixel defining layer (PDL) is provided with an opening (region of PDL under VR which is removed; hereinafter “O”) under the vacant region (VR).

    PNG
    media_image2.png
    462
    666
    media_image2.png
    Greyscale

Re claim 2: Lee teaches the display screen, wherein the opening (O) is positioned in the first part (1P) of the pixel defining layer (PDL), a plurality of surface plasmon resonance structures (364) are disposed in the driving layer group (DLG) corresponding to a region of the opening (O), and the surface plasmon resonance structures (364) comprise a plurality of metal prisms (plural segments of 364 creates plural prisms; hereinafter “P”) spaced apart from each other (plural prisms P are spaced from each other).
Re claim 8: Lee teaches the display screen of claim 2, wherein the metal prisms (P) are close to each other (sections of 364 are close to each other).
Re claim 9: Lee teaches the display screen of claim 8, wherein the metal prisms have trapezoidal cross sections (P has trapezoidal cross sections as can be seen in fig. 17).
Re claim 10: Lee teaches the display screen of claim 9, wherein the number of the metal prisms is four (there are four prism segments P since the segments of 364 make a four sided shape as can be seen from fig. 1), and lower bottoms of the trapezoidal cross sections of the four metal prisms (P) are inwardly and centrally symmetrically distributed (bottom of P point inwardly and are centrally symmetrically distributed as can be seen in fig. 1).
Re claim 13: Lee teaches the display screen of claim 1, wherein the opening (O) is square (as can be seen in fig. 1, a square shape is shown for opening O).
Re claim 14: Lee teaches the display screen of claim 1, wherein a plurality of vacant regions (plural VR as shown in an array in fig. 1) are provided, and the vacant regions (VR) are arranged uniformly (VR in an array).
Re claim 15: Lee teaches the display screen of claim 1, wherein a plurality of vacant regions (plural VR as shown in an array in fig. 1) are provided, and the vacant regions (VR) are arranged at an interval (VR are spaced as intervals as can be seen in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ko et al. (US PGPub 2019/0095674; hereinafter “Ko”).
Re claim 19: Kang teaches (e.g. fig. 12-14) an electronic device, comprising: a display screen having a first display region (region II as shown in fig. 14; hereinafter “1DR”) and a second display region (region III as shown in fig. 14; hereinafter “2DR”); the display screen comprising a plurality of isolation pillars (top half of 310; hereinafter “IP”), a pixel defining layer (bottom half of 310; hereinafter “PDL”), a driving layer group (TFT 250 and ILD layers 150, 190, 195 and substrate 110; hereinafter “DLG”) and an anode layer (290); the isolation pillars (IP), the pixel defining layer (PDL), the driving layer group (DLG) and the anode layer (290) being disposed in the first display region (1DR) and the second display region (2DR); the second display region (2DR) has a vacant region (region of IP which is removed; hereinafter “VR”) corresponding to a region forming the isolation pillar (IP) and without the isolation pillar (IP) formed therein, and the pixel defining layer (PDL) is provided with an opening (region of PDL under VR which is removed; hereinafter “O”) under the vacant region (VR); a plurality of surface plasmon resonance structures (wiring 203 with a number of slits which improve diffraction phenomenon to improve visibility by reducing diffraction; e.g. paragraph 88) being disposed in the driving layer group (DLG) corresponding to a region of the opening (O); the surface plasmon resonance structures (203) comprising a plurality of metal prisms (wiring extension 203 provided with plural slits; hereinafter “P”) spaced apart (slits space portions of 203 apart at openings 55).

Ko teaches (e.g. figs. 3G, 5A, 5B) an under-screen photosensitive module (photosensor layer 400 provided with photosensors PHS; e.g. paragraph 91) being disposed corresponding to the second display region (region PHS as shown in fig. 3G) and being capable of sensing light that is incident through the display screen (110).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the imaging apparatus integrated into a display panel as taught by Ko in the device of Kang in order to have the predictable result of being able to use the device of Kang in an application which requires the ability to capture images or fingerprints, therefore being able to increase the robustness of the display, such as being able to use the device as a transparent display or a display with imaging capabilities.
Re claim 20: Kang in view of Ko teaches the electronic device of claim 19, wherein the under-screen photosensitive module (400 of Ko) is at least one of a photosensor and a camera (photodiode or an image sensor; e.g. paragraph 116 of Ko).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PGPub 2017/0256747; hereinafter “Lee2”) in view of Ko.
Re claim 21: Lee2 teaches (e.g. figs. 1 and 2) an electronic device, comprising: a display screen (fig. 1 shows the organic light emitting display apparatus; e.g. paragraph 40; hereinafter “DS”), comprising: a first display region (pixel PX2) configured to display image (PX2 has opening OP aligned with light emitting structure 150; e.g. paragraph 41); a second display region (pixel PX1) configured to display image (PX1 has opening OP aligned with light emitting structure 150; e.g. paragraph 41) and transmit light (transmission windows TW allow picture to be taken with camera 300; e.g. paragraph 44), comprising: a plurality of isolation pillars (upper half of PDL; hereinafter “IP”); a pixel defining layer (lower half of PDL; hereinafter “PL”); a driving layer group (110, 120, 130, 140, TFT; hereinafter “DLG”); an anode layer (EL1); and a vacant region (opening in IP; hereinafter “VR”) corresponding to a region forming the isolation pillar (IP) and without the isolation pillar (IP) formed therein; an under-screen photosensitive module (camera 300; e.g. paragraph 44) being disposed corresponding to the second display region (PX1) and being capable of sensing light that is incident through the display screen (DS); wherein the pixel defining layer (PL) is provided with an opening (opening PL; hereinafter “O”) under the vacant region (VR).
Lee2 is silent as to explicitly teaching a plurality of surface plasmon resonance structures being disposed in the driving layer group corresponding to a region of the opening; the surface plasmon resonance structures being configured to generate a fading wave, which resonates with a surface plasmon polariton in the driving layer group to enhance light transmission.
Ko teaches a plurality of surface plasmon resonance structures (light guiding layer 300 provided with light transmission holes LTH; e.g. paragraph 113) being disposed in the driving layer group (DLG of Lee2) corresponding to a region of the opening (O of Lee2); the surface plasmon resonance structures (300) being configured to generate a fading wave, which resonates with a surface plasmon polariton in the driving layer group (DLG of Lee2) to enhance light transmission.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the surface plasmon resonance structures as taught by Ko in the device of Lee2 in order to have the predictable result of improving fingerprint detection without requiring separate lens (see paragraphs 112 and 113 of Ko).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822